Citation Nr: 9930359	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1979 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision.  


REMAND

When examined by VA in August 1994, the veteran indicated 
that he was treated for psychiatric problems at the 
Philadelphia VAMC from April to June 1984.  While the RO 
attempted to obtain all of the veteran's post service-records 
from the various VA sources at which the veteran indicated he 
received treatment, it appears that the veteran's two social 
security numbers may have caused some confusion when 
requesting some of those records.  The representative 
asserted that not all of the veteran's service medical 
records have been obtained, and specifically, those records 
for the veteran's claimed period of treatment while stationed 
in Japan.  The representative requested that the appeal be 
remanded to the RO to obtain VA records for treatment in 
1984.  

The contentions alleged by the veteran and his representative 
have put the VA on notice of the possible existence of 
competent medical evidence that would be relevant to a full 
and fair adjudication of the claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Accordingly, it is the decision of 
the Board that additional development is necessary prior to 
appellate review.  Accordingly, the case be REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran to obtain the name 
of the VA facilities from whom he has 
received care for his psychiatric 
disorder since 1984.  Based on his 
response, the RO should attempt to obtain 
copies of all such records not already 
contained in the claims folder.  When 
requesting the records, both the 
veteran's social security numbers should 
be provided to the VA facilities where 
the veteran received treatment.  The 
veteran is invited to submit any 
available private medical treatment 
records; and, in particular, those 
records showing treatment closest to 
military service.  He is also invited to 
submit medical evidence showing a 
relationship between any current 
psychiatric disability and military 
service.

2.  The RO should make another attempt to 
obtain all of the veteran's service 
medical records, with particular emphasis 
on acquiring any records for treatment at 
Camp Zama, Japan in 1984.  

3.  Should a well-grounded claim for 
service connection be submitted which 
cannot be granted on the evidence of 
record, the RO should also obtain from 
the Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
and the medical records relied upon 
concerning that claim.  (Again, inquiry 
should be made under both the veteran's 
social security numbers.)  The RO should 
then accomplish any development deemed 
necessary.

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


